DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Acknowledgement is made to the amendment received 10/13/2021. 
Acknowledgement is made to the cancellation of claim 12 and is sufficient to overcome the rejection set forth in the previous office action. Claims 1-11 and 13-21 are pending. A complete action on the merits appears below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Morris (US 2080125775 A1) in view of Taimisto (US 7063696 B2).
Regarding claim 1, Morris teaches an instrument (Fig. 1-2; apparatus 10), comprising: a sheath having a distal end (Fig. 25-26; housing 12); a fluid cannula at the distal end of the sheath; and a cutting electrode at the distal end of the sheath, wherein at least one of: (i) an exterior surface of the fluid cannula, and (ii) a cutting electrode surface that faces the exterior surface, is longitudinally slidable 16 and electrode 18).  
However, Morris fails to teach the instrument wherein the fluid cannula and the cutting electrode are movable from a first configuration, in which the fluid cannula and the cutting electrode are independently movable, to a second configuration, in which the fluid cannula and the cutting electrode are coupled so as to move in unison.
Taimisto teaches an electrophysiological method and apparatus for electrosurgical tissue treatment using electrodes. 
Taimisto further teaches the instrument wherein the fluid cannula and the cutting electrode are movable from a first configuration, in which the fluid cannula and the cutting electrode are independently movable (Fig. 4; electrode 12 is comprised of main portion 24 and needle portion 26 and are separate structural elements so that the needle portion may be moved relative to the main portion), to a second configuration, in which the fluid cannula and the cutting electrode are coupled so as to move in unison (Fig. 6-7; embodiments are shown in which the distal end of the tip section 76 in which the electrode 12 move into and out of shaft 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Taimisto into the device of Morris as Taimisto teaches (Col. 4, Lines 20-41) the benefit of the needle portion being moved relative to the main portion as allowing the physician to selectively alter the magnitude of the needle portion penetration and the size of the affected region. 
Regarding claim 2, Morris teaches the instrument of claim 1, wherein at least one of the cutting electrode and the fluid cannula is movable relative to the sheath between an extended configuration relative to the distal end of the sheath and a retracted configuration relative to the distal end of the 
Regarding claim 3, Morris teaches the instrument of claim 1, wherein the cutting electrode and the fluid cannula are movable relative to the sheath between respective extended configurations relative to the distal end of the sheath and respective retracted configurations relative to the distal end of the sheath (Para. [0010] discusses the first electrode and second electrode as being deployable from housing to their specified depths).  
Regarding claim 4, Morris teaches the instrument of claim 1, wherein the cutting electrode surface is an interior surface of the cutting electrode (Fig. 24-30B; Para. [0121] discusses the device being throughout various embodiments where one or more electrodes can be covered by an insulative layer so as to have an exterior surface that is wholly or partially insulated and provide a non-insulated area which is an energy delivery surface).  
Regarding claim 5, Morris teaches the instrument of claim 1, wherein the cutting electrode surface is a radially- inner surface of the cutting electrode (Fig. 24-30B; Para. [0121] discusses the device being throughout various embodiments where one or more electrodes can be covered by an insulative layer so as to have an exterior surface that is wholly or partially insulated and provide a non-insulated area which is an energy delivery surface).  
Regarding claim 6,
Regarding claim 7, Morris teaches the instrument of claim 1, wherein the cutting electrode includes a tubular portion, and the cutting electrode surface is an interior surface of the tubular portion (Fig. 24-30B; Para. [0121] discusses the device being throughout various embodiments where one or more electrodes can be covered by an insulative layer so as to have an exterior surface that is wholly or partially insulated and provide a non-insulated area which is an energy delivery surface).  
Regarding claim 8, Morris teaches the instrument of claim 7, wherein the cutting electrode includes an enlarged distal portion at a distal end of the tubular portion, and wherein the enlarged distal portion is wider than the tubular portion (Fig. 30B; distal portion contains sensors 22 which are wider than energy delivery device 18).  
Regarding claim 9, Morris teaches the instrument of claim 1, wherein the fluid cannula terminates at a distal point configured to pierce the tissue (Para. [0012] discusses the device having a tissue piercing distal end).  
Regarding claim 10, Morris teaches the instrument of claim 1, wherein at least one of the cutting electrode and the fluid cannula is movable relative to the other of the cutting electrode and the fluid cannula to position a distal end of the fluid cannula distal to a distal end of the cutting electrode (Para. [0010] discusses the first electrode and second electrode as being deployable from housing to their specified depths).  
Regarding claim 11, Morris teaches the instrument of claim 1, wherein at least one of the cutting electrode and the fluid cannula is movable relative to the other of the cutting electrode and the fluid cannula to position a distalmost end of the fluid cannula within a distal end of the cutting electrode (Para. [0112] discusses the device using member 16 so as to deploy and retract electrode 18).  
Regarding claim 13, Morris teaches the instrument of claim 1, wherein at least a portion of the fluid cannula is electrically conductive (Para. [0119] discusses the electrode 18 
Regarding claim 14, Morris teaches an instrument (Fig. 1; apparatus 10), comprising: a sheath (Fig. 1; housing 12) having a distal end; a first electrode at the distal end of the sheath, wherein the first electrode includes: a passage extending therethrough for directing a fluid through the first electrode (Para. [0013] discusses the device as having a fluid delivery device positionable within the housing interior), and a distal opening from which the fluid is emitted from the first electrode; and a second electrode at the distal end of the sheath, wherein: an exterior surface of the second electrode is configured to cut tissue, -28-Client Ref. No.: 18-0025US01Attorney Docket No.: 06530-0828-01000at least one of the first and second electrodes is movable relative to the other of the first and second electrodes, and at least a portion of the second electrode slidably receives at least a portion of the first electrode (Para. [0010] discusses the first electrode and second electrode as being deployable from housing to their specified depths).  
However, Morris fails to teach the instrument wherein one of the first electrode or the second electrode includes a protrusion that extends radially outward at the distal end of the one of the first electrode or the second electrode.
Taimisto further teaches the instrument wherein (Fig. 4; electrode 12 is comprised of main portion 24) one of the first electrode or the second electrode includes a protrusion that extends radially outward at the distal end of the one of the first electrode or the second electrode. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Taimisto into the device of Morris as Taimisto teaches (Col. 8, Lines 50-65) the main portion as having a flat surface in order to engage the surface of tissue in order to help facilitate contact between the electrode and the tissue. 
Regarding claim 19, Morris further teaches the instrument of claim 14, wherein central longitudinal axes of the first and second electrodes are coaxial (Fig. 23F; advancement member 16 and electrode 18 
However, Morris fails to teach the instrument and wherein the first electrode and the second electrode are movable from a first configuration, in which the first electrode and the second electrode are independently movable, to a second configuration, in which the first electrode and the second electrode are coupled so as to move in unison.
Taimisto teaches an electrophysiological method and apparatus for electrosurgical tissue treatment using electrodes. 
Taimisto further teaches the instrument wherein the fluid cannula and the cutting electrode are movable from a first configuration, in which the fluid cannula and the cutting electrode are independently movable (Fig. 4; electrode 12 is comprised of main portion 24 and needle portion 26 and are separate structural elements so that the needle portion may be moved relative to the main portion), to a second configuration, in which the fluid cannula and the cutting electrode are coupled so as to move in unison (Fig. 6-7; embodiments are shown in which the distal end of the tip section 76 in which the electrode 12 move into and out of shaft 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Taimisto into the device of Morris as Taimisto teaches (Col. 4, Lines 20-41) the benefit of the needle portion being moved relative to the main portion as allowing the physician to selectively alter the magnitude of the needle portion penetration and the size of the affected region. 

Claims 15-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20080125775 A1)/Taimisto (US 7063696 B2) in view of Shuman (US 20180263681 A1).
Regarding claim 15, Morris/Taimisto teaches the instrument of claim 14, however fails to teach the instrument further including a handle assembly at a proximal end of the sheath, wherein the handle 
Shuman teaches an apparatus for positioning electrodes within the body through an apparatus for slidably moving multiple features relative to a sheath inserted into a body. Shuman further teaches the instrument further including a handle assembly at a proximal end of the sheath, wherein the handle assembly includes a first actuator, and wherein movement of the first actuator moves the first electrode relative to at least one of the distal end of the sheath and the second electrode (Para. [0008] discusses the primary actuator moving a primary electrode).  It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Shuman into the device of Morris as Shuman teaches (Para. [0006]) the use of this positioning system for positioning the electrodes independently and controlling said electrodes at this location.
Regarding claim 16, Shuman further teaches the instrument of claim 15, wherein the handle assembly further includes a second actuator, and wherein movement of the second actuator moves the second electrode relative to at least one of the distal end of the sheath and the first electrode (Para. [0008] discusses the secondary actuator being configured to move a secondary electrode).  
Regarding claim 17, Shuman further teaches the instrument of claim 16, wherein the handle assembly further includes a handle body, and wherein the first and second actuators are each slidably coupled to the handle body, and the sheath is fixed relative to the handle body (Fig. 18A-20B; primary actuator 1132 and secondary actuator 1152).  
Regarding claim 18, Shuman further teaches the instrument of claim 16, wherein at least one of the first and second actuators is rotatably coupled to the handle body, such that rotation of the at least one of the first and second actuators relative to the handle body rotates at least one of the first and second electrodes about at least one of their respective central longitudinal axes (Fig. 18A; second actuator 1152 may be rotated relative to its longitudinal axis as shown by direction 1831
Regarding claim 20 and 21, the recited methods are considered inherent in the ordinary use of the device as described in claims 1-19 as rejected under Morris/Taimisto/Shuman.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s argument of the limitations that art not taught by the Morris reference are moot in view of the new rejections under Morris and Taimisto.
Conclusion
US 20160143662 A1- Made of record but not relied upon teaches a multi-cannula surgical instrument having an inner cannula movably disposed within an outer cannula and fluid flow-through orifices
US 20160235469 A1- Made of record but not relied upon teaches a bipolar electrosurgical device including an outer and inner shaft comprising first and second electrode surfaces and an irrigation channel.
US 5995876- Made of record but not relied upon teaches an auxiliary electromagnetic thermal treatment apparatus for use with an endoscope and an actuator mounted to the handle portion and operatively connected to the electromagnetic probe to movably extent the probe portion beyond the delivery tube.
WO 2016018459 A1- Made of record but not relied upon teaches an endoscopic cutting system including a housing assembly adapted to engage and support the cutting blade of an endoscopic cutting system including an actuator mechanism which moves the cutting blade axially within the working channel of the endoscope.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794